Title: Abigail Adams to John Adams, 27 May 1781
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       May 27 1781
      
     
     I have written so largely to you by Mr. Storer who goes in the same vessel, that I should not have taken up my pen again, but in compliance with the request of a Friend whose partner is going abroad, and desires a Letter to you as an introduction. Of Mr. Dexter the Bearer I know nothing but his Name. I have inclosed the Letter which I received from his partner who you know is a valuable Gentleman, and Eminent in his profession.
     As Election is not passed I have nothing New to add. My wishes for your Health and happiness and my anxiety to hear from you are an old Story. Should I tender you my warmest affections, they are of a date, almost with my first knowledge of you, and near coeval with my existance, yet not the less valuable I hope to a Heart that knows not a change, but is unalterably the treasure of its ever affectionate
     
      Portia
     
    